Name: Commission Implementing Regulation (EU) NoÃ 682/2013 of 17Ã July 2013 amending for the 196th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 18.7.2013 EN Official Journal of the European Union L 195/18 COMMISSION IMPLEMENTING REGULATION (EU) No 682/2013 of 17 July 2013 amending for the 196th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 10 July 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Nayif Bin-Muhammad al-Qahtani (alias (a) Nayif Bin-Muhammad al-Qahtani, (b) Nayef Bin Muhammad al- Qahtani, (c) Nayif Muhammad al-Qahtani, (d) Nayf Mohammed al-Qahtani, (e) Naif Mohammad Said al- Qahtani Alkodri, (f) Naif Mohammed Saeed al-Kodari al-Qahtani, (g) Nayef Bin Mohamed al-Khatani, (h) Mohammed Naif al-Khatani, (i) Nayef bin Mohamed al-Khatany, (j) Al-Qahtani Abohemem, (k) Abi Hamam, (l) Abu-Hamam, (m) Abu-Humam, (n) Abu-Hammam, (o) Abu Hammam al-Qahtani). Address: Yemen. Date of birth: 25.3.1988. Place of birth: Saudi Arabia. Nationality: Saudi Arabian. Passport No: G449745 (Saudi Arabian passport issued on 30 May 2006, valid until 6 April 2011). Other information: Associated with Al-Qaida in the Arabian Peninsula and its leader, Nasir abd-al-Karim Abdullah Al-Wahishi. Date of designation referred to in Article 2a(4)(b): 11.5.2010.